Smith, C. J.,
delivered the opinion of the court.
The bond here in question is not a nullity, but is simply defective because the penalty thereof is too small, so that, under section 92, Code 1906, appellant has the right to file a new one. The ease of Wofford v. Williams, 69 So. 819, has no application. The trouble in that case was that the paper filed with the clerk below had not been approved by him.
The motion will be overruled, and appellant given fifteen days within which to' file a bond in a penalty of not less than five hundred dollars; and, upon his failure' so to do, the cause will stand dismissed.

Dismissed.